DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 3, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 3, and 5-11, as seen in Nagai et al. (JP 2009-143505 A,  Figs. 1 and 11), the ribs are configured to receive the bottom of the light source, but do not make contact with the hole and extend from the hole in plan view.  
As to claims 12-20, while Nagai ‘505 discloses ribs on which flush ribs are configured to receive a bottom surface of a lighting device, the attachment structure does not have a shorter side and a longer side, and the plurality of ribs extending in a direction along the shorter side of the attachment side.  Furthermore, while Nagai et al. (US PGPub 2011/0222306 A1) discloses various rib wall structures to support the side surfaces of the lighting device, with some ribs being formed along the short side, but the ribs are formed as side supporting surfaces and not to receive the bottom of the lighting device.  Therefore, the combination of the limitations of claims 12-20 would not be obvious to one having ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.Y.H/Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875